Case 2:21-cv-01848-MRW Document11 Filed 04/16/21 Page1ofi1 Page ID #:30

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 21-1848 MRW Date April 16, 2021

 

Title Kevin Cox v. OTW Inc.

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Plaintiff filed a notice voluntarily dismissing this case with prejudice. (Docket # 10.) This
action is dismissed with prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
